Citation Nr: 0523791	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 20, 2000, 
for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge in February 2005.  A transcript of the hearing is of 
record.



FINDINGS OF FACT

1.  In November 1997 the RO notified the veteran that the 
combined rating for his service-connected disabilities was 
increased to 70 percent as of November 1996.

2.  In January 1998, the veteran filed a claim for TDIU.

3.  By rating decision dated in March 2002, TDIU was granted 
and the effective date was subsequently established as 
November 20, 2000.

4.  The evidence shows that the veteran worked full-time from 
October 1999 to November 2000.

5.  There is no evidence in the file prior to November 20, 
2000, reflecting that a TDIU was warranted.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
November 20, 2000, for a grant of TDIU.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)(2).  Servello v. Derwinski, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  In 
general, the effective date for an increase will be the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if application is 
received within 1 year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Veterans 
Claims Court held that for a veteran to prevail in a claim 
for individual unemployability benefits, it was necessary 
that the record reflect some factor which takes his case 
outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 
4.15.  The fact that a claimant was unemployed or had 
difficulty obtaining employment was not enough.  The question 
was whether or not the veteran was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  See Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

The veteran retired from military service in September 1994.  
Service connection has been established for several 
disabilities, the combined rating for the service connected 
disabilities was 40 percent from October 1994 until October 
1996, when the combined rating was increased to 70 percent.  
In January 1998, the veteran filed a claim for TDIU.  He 
maintained that he had not worked full-time since 1994.  

In an August 1996 VA examination, the veteran related that he 
was working part-time as a security guard.  In a March 1999 
VA examination, he reported that he was unemployed because of 
his service-connected back disability. 

A statement from a former employer received in November 2002 
reflects that the veteran worked full-time in security from 
October 1999 to November 2000 and made nearly $22,000.  The 
employer related that the veteran resigned in November 2000 
and was paid a lump-sum for vacation in the amount of over 
$650.

In March 2002, TDIU was granted and subsequently made 
effective to November 20, 2000, the first day after the 
veteran's last day of full-time work.  He contends, in 
essence, that he is entitled to a total disability rating 
from the time he filed his claim for TDIU in January 1998.    

As an initial matter, the veteran has met the schedular 
requirements for a TDIU under VA regulations since the time 
that he filed a claim for a TDIU in January 1998.  
Specifically, at that time he was service connected for 
degenerative disc disease at 40 percent, loss of left 
acromioclavicular joint space with degenerative changes at 20 
percent, spondylosis at C5-6 at 20 percent, degenerative 
changes of the medial right clavicle at 10 percent, and 
noncompensable ratings for bilateral hallux valgus, hearing 
loss, left ear, cataract, left eye.  The combined rating was 
70 percent from October 28, 1996.  Several of the ratings 
have been increased since January 1998, and the combined 
rating was increased to 80 percent from May 31, 2001.

Turning to the issue of entitlement to an earlier effective 
date for a grant of TDIU, the evidence on file reflects that 
the veteran was employed full-time from October 1999 to 
November 2000.  While he has maintained that he had 
difficulty securing full-time work and, even when he was 
working full-time hours, did not have benefits such as 
vacation or medical care, the fact is that he was employed 40 
hours a week for over a year at a pay rate of over $21,000 
per year.  Further, the statement from his former employer 
suggests that he was accumulating vacation time as he was 
apparently paid a lump-sum for outstanding vacation.  

In addition, while there is no evidence that the veteran 
worked full-time from the time he filed his claim in January 
1998 through October 1999, when he commenced working full-
time, the fact that he was able to work full-time from 
October 1999 to November 2000 suggests that he was employable 
prior to October 1999.  More over, an annual salary of over 
$21,000 per year is sufficient to establish the standard of 
"substantially gainful" employment.  

In summary, the Board reiterates that a TDIU is to be 
assigned when a veteran is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disabilities.  While the veteran's disability 
ratings satisfied the schedular criteria for a total 
disability at the time he filed the claim in January 1998, 
the evidence does not demonstrate that his service-connected 
disabilities rendered it impossible for him individually to 
secure and follow substantially gainful employment prior to 
November 2000.  For those reasons, the current effective date 
of the grant of TDIU is correct.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The July 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim has been made.  
Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  A remand or a request for further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Entitlement to an effective date earlier than November 20, 
2000, for a grant of a TDIU is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


